Citation Nr: 1453041	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-32 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for paranoid schizophrenia has been submitted and, if so, whether entitlement to service connection is warranted.

2.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for hallux valgus deformity of the right great toe has been submitted and, if so, whether entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	Heath Hixson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to February 1982, with additional periods of Reserve and National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) from May 2005 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2014, the Board remanded the above claims to schedule the Veteran for a hearing.  The Veteran subsequently testified at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the proceeding has been associated with the Veteran's Virtual VA electronic claims file.  

As to the schizophrenia claim, in a July 2010 Statement of the Case (SOC) and subsequent adjudications the RO reopened the Veteran's claim and considered the matter on the merits.  Similarly, in the June 2011 rating decision and subsequent determinations the RO reopened the Veteran's hallux valgus claim and considered the claim on the merits.  Regardless of RO actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, and a hallux valgus deformity of the right great toe are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed January 2003 rating decision determined that new and material evidence had not been submitted to reopen a previously denied claim for entitlement to service connection for paranoid schizophrenia.          

2.  Evidence received since the January 2003 rating decision raises a reasonable possibility of substantiating the Veteran's paranoid schizophrenia claim.

3.  An unappealed September 1992 rating decision denied entitlement to service connection for a bilateral hallux valgus deformity, finding that while mild bilateral hallux valgus was documented in service, it was not shown on separation from service or on treatment records thereafter and, therefore, was shown to be acute and transitory.

4.  Evidence received since the September 1992 rating decision raises a reasonable possibility of substantiating the Veteran's right hallux valgus claim.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that declined reopening the claim for entitlement to service connection for paranoid schizophrenia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the January 2003 rating decision in relation to the Veteran's claim for entitlement to service connection for paranoid schizophrenia is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The September 1992 rating decision that denied entitlement to service connection for bilateral hallux valgus deformity is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  Evidence received since the September 1992 rating decision in relation to the Veteran's claim for entitlement to service connection for hallux valgus deformity of the right great toe is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that his paranoid schizophrenia is related to his military service and that his hallux valgus deformity of the right great toe preexisted military service and was permanently aggravated by service therein.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2014).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2014).

In October 1989, the RO denied service connection for a nervous disorder finding that such was not shown by the evidence of record.  The RO denied entitlement to service connection for paranoid schizophrenia and a hallux valgus deformity in a September 1992 rating decision.  In January 2003, the RO declined to reopen the Veteran's previously denied claim for service connection for paranoid schizophrenia finding that new and material evidence had not been submitted.  The Veteran did not appeal the denials by submitting a timely Notice of Disagreement or other indication of disagreement with the rating decisions within one year nor was new and material evidence submitted within one year.  The denial of his claims consequently became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  

As a result, claims of service connection for paranoid schizophrenia and a right hallux valgus disability may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As to the Veteran's schizophrenia claim, he brought a petition to reopen his claim in November 2001 and the claim was adjudicated in January 2003.  In November 2004, the Veteran brought another petition to reopen, which was adjudicated in May 2005 and February 2006 rating decisions.  The Veteran submitted a notice of disagreement that was timely with respect to the May 2005 and February 2006 decisions and a statement of the case was issued in January 2008.  

Thereafter, the RO sent the Veteran a notice letter in February 2008 requesting additional information about a pending claim for entitlement to PTSD.  In February 2008, the Veteran's then representative submitted a cover letter indicating that material in support of a claim for "Entitlement to service connection for a psychiatric condition, to include post traumatic stress disorder (PTSD)" was attached.  The attached material included a letter dated in January 2008 from a private social worker that included the opinion that, "schizophrenia, post traumatic stress and his military service are inextricably intertwined.  It is most likely that his experiences in the military triggered the psychotic mental illness by recreating an environment similar to that of his childhood."  On the February 2008 cover letter an RO representative indicated that a substantive appeal had not been timely received.  The Board finds the above statement problematic, as the cover letter was submitted within 60 days of the SOC and indicated a desire to continue the appeal of entitlement to service connection for "a psychiatric condition" and included material explicitly discussing schizophrenia.  In light of the foregoing, the Board will consider the submitted documentation to be a substantive appeal.  Accordingly, the current schizophrenia claim stems from the May 2005 rating decision.

The Veteran brought a petition to reopen his claim for entitlement to service connection for residuals of a right foot injury in July 2010, which was denied in a June 2011 rating decision and properly appealed to the Board.  

As already noted, claim of entitlement to service connection for bilateral hallux valgus disability was denied in a September 1992 rating decision.  The evidence of record at the time of the rating decision consisted of the Veteran's service treatment records (STRs) and VA treatment records.

Again, the Veteran claims that his schizophrenia is related to his military service and that a hallux valgus deformity of the right great toe preexisted service and was permanently aggravated by service.  The September 1992 rating decision denied the schizophrenia claim finding that schizophrenia was first diagnosed many years after service and there were no findings, diagnoses, or treatment for a similar condition in service or within the presumptive period.  In a January 2003 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim.  The September 1992 rating decision denied entitlement to service connection for a bilateral hallux valgus deformity, finding that while mild bilateral hallux valgus was documented in service, it was not shown on separation from service or on treatment records thereafter and, therefore, was shown to be acute and transitory.

For evidence to be new and material in these matters, therefore, it would have to tend to show either that the Veteran's schizophrenia had its onset in service or is otherwise related to some incident of service and that the right hallux valgus disability was a chronic disability, existed prior to service, and/or was permanently aggravated by service.  The Board finds the evidence received since the above rating decision does so.

As to the schizophrenia, the Veteran has submitted numerous lay and medical statements suggesting a relationship to service.  As discussed above, a January 2008 letter from a private licensed clinical social worker that the experiences in the military "triggered" his psychotic mental illness.  In addition, letters from the Veteran's parents documented contemporaneous reports of stress and problems with other service members during service.  Statements from the Veteran document difficulties with other service members, particularly multiple fights, which the Veteran believes to be manifestations of his schizophrenia.

As to the Veteran's right hallux valgus deformity, a January 2011 letter from a VA physician indicated that the Veteran had a right hallux valgus deformity that was likely congenital in nature and discussed an in-service incident where the Veteran injured his right great toe joint that exacerbated the deformity and painful condition.  An August 2011 record from the same physician documented the Veteran's reports of injuring his right great toe in service and that the incident had exacerbated his hallux valgus disability.  The physician concluded that it was more likely than not that the injury sustained while on active duty directly caused further pain and deformity.

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the above lay and medical evidence suggests a possible association between the Veteran's right hallux valgus deformity and schizophrenia and his military service, given the above lay and medical evidence.  At the very least, this new evidence raises a reasonable possibility of substantiating the claims and constitutes new and material evidence sufficient to reopen the Veteran's claims.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claims of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, and a hallux valgus deformity of the right great toe on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for paranoid schizophrenia is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for hallux valgus deformity of the right great toe is reopened; the appeal is granted to this extent only.


REMAND

The Board concludes that a remand is required as to both of the above issues.

As to the psychiatric disorder claim, the Board notes the aforementioned January 2008 social worker letter indicating that the events in service triggered the Veteran's schizophrenia.  Additional private and VA treatment records, however, state that the Veteran's first psychiatric episode occurred in 1989, multiple years after service.  Accordingly, the Board concludes that a VA examination is required to determine whether there is any relationship between the Veteran's current psychiatric problems and military service.

As to the Veteran's hallux valgus deformity of the right great toe, in addition to the above referenced January 2011 and August 2011 VA physician statements, there is a February 2013 VA examination report of record.  Therein, the examiner concluded that the hallux valgus deformity of the right great toe was less likely than not incurred in or caused by military service.  However, the examination report did not provide any conclusions as to whether the Veteran's hallux valgus deformity of the right great toe preexisted military service and was permanently aggravated therein.  In light of evidence indicating that the Veteran's hallux valgus deformity preexisted service, the Board concludes that another VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the paper or electronic claims file VA treatment records that are not already of record.

2.  Request that the Veteran provide or authorize the release of any additional records that remain outstanding and that may be relevant to his claims, which may include medical records from the Powhatan and Greenville Correctional Centers.  Attempt to obtain any sufficiently identified records.

3.  Verify all active duty for training dates for the Veteran's service with the Virginia National Guard and the U.S. Army Reserve from February 1982 to September 1987.  

4.  Schedule the Veteran for an appropriate VA examination for his psychiatric disorder.  The claims file, including a copy of this remand, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that the current paranoid schizophrenia began in or is related to active service or a period of active duty for training (ACDUTRA) (or manifested within one year of separation from active service in February 1982), or was aggravated (i.e., permanently worsened beyond the natural progress) during a period of ACDUTRA.  The examiner's attention is directed to the January 2008 letter from J. Greene, LCSW.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.    

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

5.  Schedule the Veteran for appropriate VA medical examination for his right hallux valgus disability.  The claims file must be provided to the examiner for review and the examiner must note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

a.)  As to right great toe hallux valgus, state whether such disability is a congenital defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

In reaching the above conclusion as to the nature of the diagnosed right hallux valgus disability, the examiner's attention is directed to the January 2011 letter from J.H. Bonk, DPM, suggesting that the hallux valgus deformity of the right great toe was congenital in nature.  

b.)  If the Veteran has a congenital defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease during the period of active duty or active duty for training that resulted in additional disability.  Please provide a complete explanation for the opinion.

c.)  If the Veteran's hallux valgus is not a defect, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed the period of active service which commenced in February 1979.  Please provide a complete explanation for the opinion.

d.)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing hallux valgus WAS NOT aggravated (i.e., permanently worsened) during the period of active service which commenced in February 1979, or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

e.)  If a response to the two questions immediately above is negative, or additional disabilities are diagnosed, provide an opinion as to whether any right great toe disability at least as likely as not (a probability of 50 percent or greater) began in or is related to the period of active service which commenced in February 1979 or any period of ACDUTRA or whether such was aggravated (i.e., worsened beyond the natural progress) during a period of ACDUTRA.  Please provide a complete explanation for the opinion.

6.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


